DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 05/19/2021.  Claims 1, and 29-44, 46-48 are pending in the case.  Claims 1, 40 and 48 are independent claims.

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. The applicant argues that Trend fails to teach “the connection between the electrical connectors of the measurement module and the electrode portions is a direct connection.” The examiner respectfully disagrees. Trend teaches a touch sensor with electrodes that are connected to tracks that are connected to connection pads (Trend, Fig. 1A, [0026], Tracks Item 14, connection pads 16, “Particular tracks 14 may provide drive connections for coupling touch-sensor controller 12 to drive electrodes of touch sensor 10, through which the drive unit of touch-sensor controller 12 may supply drive signals to the drive electrodes”). These connection pads are connected to a controller through an electro-mechanical connector (Trend, [0027]). It appears that the applicant argues that since connection pads and tracks are used that the connection is not direct. The examiner disagrees. As the controller and the electrodes are connected without intermediate logic circuitry it could be interpreted as direct. In comparison, the current application shows an electrode 130a and electrode contacting portion 131 and a measurement module connector. These elements that are a direct connection are analogous to the connection taught by Trend wherein the electrode contacting portion 131 = the tracks and connection pads, and the measurement module connector is the connection (e.g. electro-mechanical connector) of Trend. 
. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29, 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “substantially” in claim 29 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for For purposes examination, the term “substantially” is removed.
Regarding claim 33, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the phrase after “for example” is ignored.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 29-44, 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leong et al. (hereinafter Leong, US 2014/0036428) in view of Rosenberg et al. (hereinafter Rosenberg, US 2017/0031503), Zhong et al. (hererinafter Zhong, US 5,665,212), and Trend et al. (hereinafter Trend, US 2013/0154996).
In regards to independent claim 1, Leong teaches a sensor device for determining a position of an operator’s finger/hand, comprising:
wherein each touch sensing electrode portion is formed of or comprises a non-metallic conductive material (Leong teaches using PEDOT conductive ink for sensors, Leong, [0061]).
Rosenberg teaches:
a handle portion comprising one or more touch sensing electrode portions, each touch sensing electrode portion configured to provide an electrical signal in response to the operator’s finger/hand 
a measurement module mounted with the handled portion, further configured to receive the or each electrical signal from the touch sensing electrode portion(s), the measurement module configured to determine a position of the operator’s finger/hand relative to one or more of the touch sensing electrode portions based on the or each electrical signal (Rosenberg teaches a controller that is connected to the touch sensor electrodes through a cable to detect user hand pressure, Rosenberg, [00114-0115]). It would have been obvious to one of ordinary skill in the art, having the teachings of Leong and Rosenberg before him before the effective filing date of the claimed invention, to modify the molding process taught by Leong to include the grasp sensing device of Rosenberg in order to obtain a grasp sensing device manufactured through a molding process. One would have been motivated to make such a combination because it enables a device that can measure hand and finger movements through a mold process.	
Zhong teaches that wherein each electrode portion is moulded from a thermo-formabale non-metallic conductive material (Zhong teaches creating an electrode through a thermos molding processing consisting of conductive plastics, Zhong, Column 2 Lines 33-50). It would have been obvious to one of ordinary skill in the art, having the teachings of Leong, Rosenberg, and Zhong before him before the effective filing date of the claimed invention, to modify the molding process taught by Leong to include the electrode creation from moulding thermoplastics of Zhong in order to obtain a grasp sensing device manufactured through a molding process of thermosplastics. One would have been motivated to make such a combination because it allows a flexible electrode to be creating that can be create at various curvatures.	

In regards to dependent claim 29, Leong teaches wherein the or each touch sensing electrode portion is at least one of: at least part of one or more electrodes; dimensioned for sensing touch by an operator’s digit and, has a dimension substantially the width of a finger (Leong teaches creating the touch sensing electrode containing multiple electrodes, Leong, [0048]).
In regards to dependent claim 30, Leong teaches wherein the handle portion comprises a first non-conductive material at least provided on or over each touch sensing electrode portion (Leong teaches molding a non-conductive molding over the sensor, Leong, [0055]).
In regards to dependent claim 31, Leong teaches wherein the handle portion comprises a core, the or each touch sensing electrode portion is formed in or on the core and the first non-conductive material is further provided on or over the core; or the handle portion comprises a core, the or each touch sensing electrode portion is formed in or on the core and the first nonconductive material is further provided on or over the core and wherein the core is formed of or comprises a second non-conductive material, and wherein the first non-conductive material is the same as or different to the 
In regards to dependent claim 32, Leong teaches wherein each touch sensing electrode portion is defined in or on the interior surface of the first non-conductive material (Leong teaches a core that the conductive element is printed on, Leong, [0051-0053]).
In regards to dependent claim 33, Leong fails to explicitly teach wherein at least one of: 
the first non-conductive material is configured to provide at least one of a hand grip and a finger grip;
The first non conductive material has a three dimensionally profiled exterior surface; and, 
the or each sensing electrode portion has a sensing surface configured, for example formed with a three dimensional profile, to conform to the exterior surface of the first non-conductive material. Rosenberg teaches the first non-conductive material is configured to provide at least one of a hand grip and a finger grip;
The first non conductive material has a three dimensionally profiled exterior surface; and, 
the or each sensing electrode portion has a sensing surface configured, for example formed with a three dimensional profile, to conform to the exterior surface of the first non-conductive material. (Rosenberg teaches a non conductive sleeve that conforms to the touch sensor electorodes, Rosenberg, Rosenberg, [0119]). It would have been obvious to one of ordinary skill in the art, having the teachings of Leong and Rosenberg before him before the effective filing date of the claimed invention, to modify the molding process taught by Leong to include the grasp sensing device of Rosenberg in order to obtain a grasp sensing device manufactured through a molding process. One would have been motivated to make such a combination because it enables a device that can measure hand and finger movements through a mold process.	
In regards to dependent claim 34, Leong teaches wherein the first non-conductive material is at least one of: formed of or comprises a thermo-formable material; and is formed by a molding process (Leong teaches creating the plastic casings through molding, Leong, [0047]).
In regards to dependent claim 35, Leong teaches wherein the second non-conductive material is at least one of: formed of or comprises a thermo-formable material; and formed by a molding process (Leong teaches creating the plastic casings through molding, Leong, [0047]).
In regards to dependent claim 36, Leong teaches wherein the first non-conductive material is at least one of: rigid, pliable and deformable (Leong teaches a rigid plastic, Leong, [0065]).
In regards to dependent claim 37, Leong teaches wherein the second non-conductive material is at least one of: rigid, pliable and deformable (Leong teaches a rigid plastic, Leong, [0065]).
In regards to dependent claim 38, Leong teaches, wherein: 
the measurement module comprises one of more electrical connectors configured to mechanically contact the or each touch sensing electrode portion, wherein the or each connector comprises a rigid mating portion configured to deform or penetrate a contacting portion of the or each touch sensing electrode portion (Leong teaches a module that mechanically connects the contact when a user's finger touch the device, Leong, [0049]); or
the measurement module comprises one or mores electrical connectors configured to mechanically contact the or each touch sensing electrode portion, and wherein the or each connector comprises a rigid mating portion conjured to deform or penetrate a contacting portion of the or each touch sensing electrode portion, and wherein the mating portion is biased towards the contacting portion of each touch sensing electrode portion (Leong teaches a module that mechanically connects the contact when a user's finger touch the device, Leong, [0049]).
In regards to dependent claim 39, Leong teaches at least one of::

Rosenberg teaches:
(i)    a plurality of touch sensing electrode portions spatially distributed around the handle portion, wherein each touch sensing electrode portion is configured to provide an electrical signal in response to touch by an operator, such as touch by different portions of a digit or different digits (Rosenberg teaches an electrode plane that wraps around a cylindrical handle, Rosenberg, [0114]); and/or
(iii)    further comprising a hand mounting portion connected or connectable to the handle portion and configured to mount the handle portion to said operator’s finger/hand and/or (Rosenberg teaches a sleeve grip to mount to a user’s hand, Rosenberg, [0119])
optionally or preferably, wherein the measurement module is configured to determine a position of a left hand finger based on the or each electrical signal and the control signal when in the left hand mode, and to determine a position of a right hand finger based on the or each electrical signal and the control signal when in the right hand mode; and optionally or preferably, wherein the switching mechanism is a switch, button or sensor disposed on or in the handle portion; (Rosenberg teaches detecting left and right hand modes based on forces sensors in the device, Rosengberg, [0070]) and
 wherein the switching mechanism is actuated upon connection of the hand mounting portion to the handle portion (Rosenberg teaches detecting left and right hand modes based on forces sensors in the device, Rosengberg, [0070]). It would have been obvious to one of ordinary skill in the art, having the teachings of Leong and Rosenberg before him before the effective filing date of the claimed invention, to modify the molding process taught by Leong to include the grasp sensing device of Rosenberg in order to obtain a grasp sensing device manufactured through a molding process. One would have been 
(iv)    further comprising a switching mechanism configured to provide a control signal to the measurement module to switch the measurement module between a left hand mode and a right hand mode; 
(v)    further comprising a switching mechanism configured to provide a control signal to the measurement module to switch the measurement module between a left hand mode and a right hand mode, and wherein the measurement module is configured to determine a position of a left hand finger based on the or each electrical signal and the control signal when in the left hand mode, and to determine a position of a right hand finger based on the or each electrical signal and the control signal when in the right hand mode[[.]];
(vi)    further comprising a switching mechanism configured to provide a control signal to the measurement module to switch the measurement module between a left hand mode and a right hand mode, and wherein the measurement module is configured to determine a position of a left hand finger based on the or each electrical signal and the control signal when in the left hand mode, and to determine a position of a right hand finger based on the or each electrical signal and the control signal
when in the right hand mode and, wherein the switching mechanism is at least one of: a switch, button or sensor disposed on or in the handle portion; and is actuated upon connection of the hand mounting portion to the handle portion.

Independent claim 40 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 41
Dependent claim 42 is in the same context as claim 31; therefore it is rejected under similar rationale.
Dependent claim 43 is in the same context as claim 31; therefore it is rejected under similar rationale.
Dependent claim 44 is in the same context as claim 32; therefore it is rejected under similar rationale.
Dependent claim 46 is in the same context as claim 35; therefore it is rejected under similar rationale.
Dependent claim 47 is in the same context as claim 35; therefore it is rejected under similar rationale.
Independent claim 48 is in the same context as claim 41; therefore it is rejected under similar rationale.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah al Kawsar can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171